MEMORANDUM **
Gabriel Galeana Rivera, his wife Cruz Angelica Galeana Pedraza, and their children Liliana, Gabriela, and Gabriel, all natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s orders denying their applications for asylum and withholding of removal and denying their motions to terminate removal proceedings and initiate deportation proceedings. We have jurisdiction to review due process challenges, and we review de novo. Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 599 (9th Cir.2002). We deny the petition.
Petitioners’ first contention, that the BIA’s decision “without opinion” violates due process, is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 850-51 (9th Cir.2003).
Petitioners’ second contention, that they had a “settled expectation” that the transi*534tional rules of the Illegal Immigration Reform and Immigrant Responsibility Act (“IIRIRA”) would apply to them because they applied for asylum prior to the effective date of the permanent rules of the IIRIRA, is foreclosed by Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1108 (9th Cir. 2003).
The Clerk is directed to stay the mandate pending the resolution of Desta v. Ashcroft, No. 03-70477 and further order of this Court.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.